Exhibit 10(a)

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) is dated as of
April 9, 2009, by and among THE DAYTON POWER AND LIGHT COMPANY, an Ohio
corporation (the “Borrower”), the lending institutions party to the Credit
Agreement, as hereinafter defined (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement, dated as of November 21, 2006, which provides,
among other things, for revolving loans, all upon certain terms and conditions
stated therein (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to amend the Credit Agreement to modify certain provisions
thereof;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

 


SECTION 1.  DEFINITIONS.  EACH CAPITALIZED TERM USED HEREIN AND NOT OTHERWISE
DEFINED IN THIS AMENDMENT SHALL BE DEFINED IN ACCORDANCE WITH THE CREDIT
AGREEMENT.


 


SECTION 2.  AMENDMENTS TO CREDIT AGREEMENT.


 


2.1                               AMENDMENTS TO SECTION 1.1.  SECTION 1.1 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED TO AMEND AND RESTATE THE DEFINITIONS OF
“APPLICABLE FACILITY FEE RATE,” “APPLICABLE MARGIN,” “BASE RATE” AND “UNFUNDED
LIABILITIES” IN THEIR ENTIRETY AS FOLLOWS:


 

“Applicable Facility Fee Rate” means, on any date of determination, a rate that
is determined based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

 

S&P Rating

 

Moody’s Rating

 

Fitch Rating

 

Applicable Facility
Fee Rate

 

A– or higher

 

A3 or higher

 

A– or higher

 

30.00 basis points

 

BBB+

 

Baa1

 

BBB+

 

35.00 basis points

 

BBB

 

Baa2

 

BBB

 

40.00 basis points

 

BBB–

 

Baa3

 

BBB–

 

50.00 basis points

 

Lower than BBB-

 

Lower than Baa3

 

Lower than BBB-

 

62.50 basis points

 

 

If at any time each Rating Agency issues a different rating, then the Applicable
Facility Fee Rate shall be determined based on the intermediate rating at such
time.  If at any time two Rating Agencies issue the same rating, which is
different than the other Rating Agency, the rating issued by such other Rating
Agency shall be disregarded, and the Applicable Facility Fee Rate shall be
determined based on the two identical ratings at such time.  If there is no S&P
Rating and Fitch Rating, then the Applicable Facility Fee

 

--------------------------------------------------------------------------------


 

Rate shall be determined based on the Moody’s Rating.  If there is no Moody’s
Rating and Fitch Rating, then the Applicable Facility Fee Rate shall be
determined based on the S&P Rating.  If there is no Moody’s Rating and S&P
Rating, then the Applicable Facility Fee Rate shall be determined based on the
Fitch Rating.  If at any time only two Rating Agencies issue a rating and there
is a difference of two or more rating levels between such Rating Agencies, then
the Applicable Facility Fee Rate shall be determined based on the intermediate
rating levels at the midpoint between the ratings issued by such Rating Agencies
at such time or, if there is no midpoint, based on the higher intermediate
level.  If (i) there is no S&P Rating, Moody’s Rating and Fitch Rating or
(ii) an Event of Default has occurred and is continuing, the Applicable Facility
Fee Rate shall be the highest rate per annum indicated therefor in the above
table.  The S&P Rating, Moody’s Rating and Fitch Rating in effect on any date
for purposes of determining the Applicable Facility Fee Rate shall be that S&P
Rating, Moody’s Rating and Fitch Rating in effect at the close of business on
such date.  Each change in the Applicable Facility Fee Rate resulting from a
publicly announced change in the S&P Rating, the Fitch Rating and/or the Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.

 

 “Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

 

S&P Rating

 

Moody’s Rating

 

Fitch Rating

 

Applicable
Margin for
Eurodollar Loans

 

Applicable
Margin for Base
Rate Loans

 

A– or higher

 

A3 or higher

 

A– or higher

 

200.00 basis points

 

100.0 basis points

 

BBB+

 

Baa1

 

BBB+

 

225.00 basis points

 

125.0 basis points

 

BBB

 

Baa2

 

BBB

 

250.00 basis points

 

150.0 basis points

 

BBB-

 

Baa3

 

BBB-

 

275.00 basis points

 

175.0 basis points

 

Lower than BBB-

 

Lower than Baa3

 

Lower than BBB-

 

300.00 basis points

 

200.0 basis points

 

 

If at any time each Rating Agency issues a different rating, then the Applicable
Margin shall be determined based on the intermediate rating at such time.  If at
any time two Rating Agencies issue the same rating, which is different than the
other Rating Agency, the rating issued by such other Rating Agency shall be
disregarded, and the Applicable Margin shall be determined based on the two
identical ratings at such time.  If there is no S&P Rating and Fitch Rating,
then the Applicable Margin shall be determined based on the Moody’s Rating.  If
there is no Moody’s Rating and Fitch Rating, then the Applicable Margin shall be
determined based on the S&P Rating.  If there is no Moody’s Rating and S&P
Rating, then the Applicable Margin shall be determined based on the Fitch
Rating.  If at any time only two Rating Agencies issue a rating and there is a
difference of two or more rating levels between such Rating Agencies, then the
Applicable Margin shall be determined based on the intermediate rating levels at
the midpoint between the ratings issued by such Rating Agencies at such time or,
if there is

 

2

--------------------------------------------------------------------------------


 

no midpoint, based on the higher intermediate level.  If (i) there is no S&P
Rating, Moody’s Rating and Fitch Rating or (ii) an Event of Default has occurred
and is continuing, the Applicable Margin shall be the highest rate per annum
indicated therefor in the above table.  The S&P Rating, Moody’s Rating and Fitch
Rating in effect on any date for purposes of determining the Applicable Margin
shall be that S&P Rating, Moody’s Rating and Fitch Rating in effect at the close
of business on such date.  Each change in the Applicable Margin resulting from a
publicly announced change in the S&P Rating, the Fitch Rating and/or the Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of:  (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurodollar Rate that
would be applicable for a Eurodollar Loan requested two Business Days prior to
such date with a one month interest period, plus 1.00% per annum.

 

“Unfunded Liabilities” means the amount, if any, by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all as
set forth in the then most recent annual actuarial valuation report for such
Plans provided to the Borrower or any of its Subsidiaries using the actuarial
assumptions set forth in such report and permitted by applicable law or, in the
context of a notice of intent to terminate, or termination of, a Plan,
determined as of the date of the Plan’s termination using PBGC actuarial
assumptions for Plan terminations.

 


2.2                               AMENDMENTS TO SECTION 9.1.  SECTION 9.1(I) OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


(I)            ERISA:  (I) ANY MEMBER OF THE BORROWER’S CONTROLLED GROUP SHALL
FAIL TO PAY WHEN DUE AN AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $30,000,000
WHICH IT SHALL HAVE BECOME LIABLE TO PAY UNDER TITLE IV OF ERISA, OR NOTICE OF
INTENT TO TERMINATE A PLAN OR PLANS OF SUCH BORROWER WHICH IN THE AGGREGATE HAVE
UNFUNDED LIABILITIES IN EXCESS OF $30,000,000 SHALL BE FILED UNDER TITLE IV OF
ERISA BY SUCH BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP, ANY PLAN
ADMINISTRATOR OF THE PLAN OR PLANS OR ANY COMBINATION OF THE FOREGOING OR ANY
REPORTABLE EVENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT SHALL OCCUR IN CONNECTION WITH ANY PLAN; (II) THE BORROWER OR ANY MEMBER
OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE BORROWER OR ANY OTHER MEMBER
OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF
SUCH NOTIFICATION), EXCEEDS $10,000,000 OR REQUIRES PAYMENT EXCEEDING
$10,000,000 PER ANNUM; OR (III) THE BORROWER OR ANY OTHER MEMBER OF THE
CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN
THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING TERMINATED, WITHIN
THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH REORGANIZATION OR
TERMINATION THE AGGREGATE ANNUAL CONTRIBUTION OF THE BORROWER AND THE OTHER
MEMBERS

 

3

--------------------------------------------------------------------------------


 


OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL MULTIEMPLOYER PLANS THAT ARE
THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE INCREASED OVER
THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE RESPECTIVE PLAN
YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY PRECEDING THE PLAN IN YEAR IN
WHICH THE REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT EXCEEDING
$10,000,000; OR


 


SECTION 3.  EFFECTIVENESS.


 


3.1                               CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF
THIS AMENDMENT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


(I)            AMENDMENT EXECUTED.  THIS AMENDMENT SHALL HAVE BEEN EXECUTED BY
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, AND
COUNTERPARTS HEREOF AS SO EXECUTED SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT.


 


(II)           FEES, ETC.  THE BORROWER SHALL HAVE PAID (I) AN AMENDMENT FEE TO
THE ADMINISTRATIVE AGENT, FOR THE PRO RATA BENEFIT OF EACH LENDER EXECUTING THIS
AMENDMENT BASED ON THE COMMITMENT OF SUCH LENDER, IN AN AMOUNT EQUAL TO 25 BASIS
POINTS TIMES THE AMOUNT OF SUCH LENDER’S COMMITMENT, (II) TO THE ADMINISTRATIVE
AGENT FOR ITS OWN ACCOUNT, THE FEES SEPARATELY AGREED TO BETWEEN THE BORROWER
AND THE ADMINISTRATIVE AGENT, AND (III) ALL REASONABLE OUT-OF-POCKET FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND OF SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT.


 


3.2                               EFFECTIVE DATE.  THIS AMENDMENT SHALL BE
EFFECTIVE ON THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.1 ABOVE ARE SATISFIED.  UNLESS OTHERWISE SPECIFICALLY SET FORTH
HEREIN, EACH OF THE AMENDMENTS AND OTHER MODIFICATIONS SET FORTH IN THIS
AMENDMENT SHALL BE EFFECTIVE ON AND AFTER SUCH DATE.


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT (A) IT HAS THE LEGAL
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AMENDMENT, (B) THE OFFICER
EXECUTING THIS AMENDMENT ON ITS BEHALF HAS BEEN DULY AUTHORIZED TO EXECUTE AND
DELIVER THE SAME AND BIND IT WITH RESPECT TO THE PROVISIONS HEREOF, (C) NO
DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT, NOR WILL ANY
OCCUR IMMEDIATELY AFTER THE EXECUTION AND DELIVERY OF THIS AMENDMENT, AND (D) AS
OF THE DATE HEREOF, SUCH IT HAS NO CLAIM OR OFFSET AGAINST, OR DEFENSE OR
COUNTERCLAIM TO, ITS OBLIGATIONS OR LIABILITIES UNDER THE CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT.


 


SECTION 5.  MISCELLANEOUS.


 


5.1           CREDIT AGREEMENT UNAFFECTED.  EACH REFERENCE THAT IS MADE IN THE
CREDIT AGREEMENT OR ANY CREDIT DOCUMENT TO THE CREDIT AGREEMENT SHALL HEREAFTER
BE CONSTRUED AS A REFERENCE TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.  EXCEPT
AS HEREIN OTHERWISE SPECIFICALLY PROVIDED, ALL PROVISIONS OF THE CREDIT
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND BE UNAFFECTED HEREBY.  THIS
AMENDMENT IS A CREDIT DOCUMENT.


 


5.2           COUNTERPARTS.        THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS AND BY
FACSIMILE SIGNATURE, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


5.3           EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND ALL COSTS AND
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT, INCLUDING WITHOUT
LIMITATION, THE REASONABLE COSTS, FEES, EXPENSES AND DISBURSEMENTS OF THE
ADMINISTRATIVE AGENT’S LEGAL COUNSEL.


 


5.4           SEVERABILITY.  ANY TERM OR PROVISION OF THIS AMENDMENT HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR
OR INVALIDATE THE REMAINDER OF THIS AMENDMENT, AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE TERM OR PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


5.5           ENTIRE AGREEMENT.  THIS AMENDMENT IS SPECIFICALLY LIMITED TO THE
MATTERS EXPRESSLY SET FORTH HEREIN.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE MATTERS COVERED BY THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF OR ANY OTHER
SUBJECT MATTER RELATING TO THE CREDIT AGREEMENT.


 


5.6           GOVERNING LAW.  THE RIGHTS AND OBLIGATIONS OF ALL PARTIES HERETO
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


 


5.7           JURY TRIAL WAIVER.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


 

[Signature Pages Follow.]

 

5

--------------------------------------------------------------------------------


 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

  as a Lender, LC Issuer and as the Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------